Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/7/18; 3/14/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cannula" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This is interpreted as a part of the cannula assembly.  Claims 2-17 are rejected based on their dependence on claim 1.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 8-14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makower (US 2007/0208252).
Makower discloses: An apparatus comprising:(a) a cannula assembly [0076,0078] comprising: (i) a proximal end, (ii) a distal end, and (iii) a first lumen extending from the proximal end to the distal end, wherein the cannula is formed of a rigid material (stainless steel outer hypotube); and (b) a sensor assembly (16, Fig. 1A) comprising: (i) a sensor 16 fixed to the cannula assembly ([0076] [0078], Fig. 3), and (ii) a communication wire 14 in electrical communication with the sensor, wherein the communication wire extends along a length of the cannula assembly exterior to the first lumen ([0076], “lead wires 14 may pass along the outer surface of the distal portion 24a, through the lumen of the hypotube, between the outer surface of the inner plastic tube and inner surface of the outer hypotube”).

The interior tube defines the first lumen and a guided path (path is the outer surface of the inner plastic tube), wherein the communication wire is at least partially located within the guided path.
The cannula assembly comprises a distal cap 15 configured to fit over the sensor. (Fig. 1A)
Further comprising a lock member 15, wherein the lock member is configured to fix the sensor to the cannula assembly; lock nut.
The lock nut 15 is positioned distal to the sensor 16, wherein the lock nut is releasably secured to the distal end of the cannula assembly. Fig. 1A
The sensor assembly further comprises a first contact and a second contact (contacts are on tip member 19) , wherein the first contact is incorporated into the sensor, wherein the second contact is incorporated into the distal end of the cannula assembly, wherein the contacts are configured to provide a path for communication from the sensor to the communication wire.
Sensor comprises a coil. [0070] (annular sensor—coil is annular)
Claim 18: first lumen 94/100a is a suction lumen, sensors 16 fixed exterior to the suction lumen [0082], Fig. 4E
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 4-7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Kim et al. (US 8,702,626) (“Kim”).
Makower discloses the invention as substantially claimed (see above).  However, Kim better teaches the specifics of the distal end sensor assembly. (replace sensor assembly 60 of Kim Fig. 3A and replace with all but blurred out parts of the sensor assembly of Makower (Fig. 1A)).

    PNG
    media_image1.png
    170
    520
    media_image1.png
    Greyscale

 As such, Kim teaches wherein the distal end of the cannula assembly comprises a narrowed portion (catheter 14 tapers to insert sensor assembly), Fig. 4; the sensor 16 (of Makower/Kim combination) is adjacent to the narrowed portion (Makower sensor 16 (Fig. 1A); the sensor assembly includes a first protective member 17 disposed between the sensor and the narrowed portion; and a second protective member 44 or 15, wherein the sensor is disposed between the first protective member and the second protective member.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor assembly with a combination of the assemblies as taught by Makower and Kim since Makower discloses the sensor being located distal to any curve (in the tubular guide 20a) see [0076], Makower.
	Claim 19: Kim teaches a grip 84 on a portion of the cannula assembly (outer coil).

13.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Makower.
	The sensor 16 of Makower being a single axis sensor, a single axis sensor having four layers or wire windings, and wherein each layer in the four layers of wire windings comprises 64 windings per layer has not been disclosed as solving any stated problem or for any particular purpose.  The sensor 16 of Makower can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783